PER CURIAM.
Frederick Richardson appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s order denying the motion as untimely because it was not filed within two years of the issuance of this court’s mandate in Richardson’s direct appeal. See Beaty v. State, 701 So.2d 856 (Fla.1997). This affirmance is, however, without prejudice to Richardson filing a motion pursuant to rule 3.800(a).
Affirmed.
ALTENBERND, A.C.J., and CASANUEVA and DAVIS, JJ., Concur.